 1   Michael Yesk, Esq. (SBN130056)
     Yesk Law
 2   1850 Gateway Blvd, Ste 1080
     (925) 849-5525
 3   Attorney for Debtor
 4

 5

 6

 7                                   U.S. BANKRUPTCY COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9

10   Lani Inciong Hayes,                           )   CASE NO: 20-51110
                                                   )
11                 DEBTOR,                         )   Motion for Additional Time to File
                                                   )   Chapter 13 Schedules, Other Documents
12                                                 )   and Information Required Under 11 U.S.C.
                                                   )   § 521(a)(1) and Rule 1007(c)
13                                                 )
14

15          COMES NOW the Debtor and moves the Court for more time to file her schedules as
16   follows:
17
            1. Debtor filed a voluntary Petition under Chapter 13 of the Bankruptcy Code on July
18
               27, 2020.
19
            2. Debtor’s petition was prepared and filed in an expedited manner to stop a pending
20             foreclosure sale of the Debtor’s home. The Debtor was therefore unable to gather
21             all the necessary documents in order to complete the Chapter 13 Schedules,
               statement of affairs, plan, and other information and documents required under
22
               Section 521 (a) (1) when the petition was filed.
23
            3. In addition, counsel and debtor have worked diligently to complete the schedules
24             statement of affairs, plan, and other information and documents required under
               Section 521 (a) (1) when the petition was filed.
25

26          4. It is requested that the Court grant the Debtor an additional period of 15 days to
               August 10, 2020, pursuant to 11 U.S. C. § 521 (i) (3) and Rules 1007 (c) and 3015 (b)

                                 Debtor’s Motion for Additional Time - 1
     Case: 20-51110        Doc# 13 Filed: 08/10/20 Entered: 08/10/20 14:37:06            Page 1 of 3
                of the Federal Rules of Bankruptcy Procedure to submit the necessary forms,
 1
                schedules and other information.
 2
            5. This motion is not made for the purpose of delay and no creditor will suffer any
 3             prejudice if Debtor is granted an additional extension of time.
 4
            An extension of time under 521 (i) (3) may be granted on motion for cause shown.
 5
     WHEREFORE, Debtor requests that this Court Grants an extension of time until August 25, 2019
 6
     in which to file hwr Chapter 13 Schedules, Statement of Affairs, Payment advices, statement of
 7
     current monthly income and disposable income calculation, Chapter 13 Plan, and all other
 8
     information and forms required by 11 U.S. C. § 521 (a) (1).
 9

10
     Date: August 10, 2020
11
     Signature__S/ Michael Yesk____
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                               Debtor’s Motion for Additional Time - 2
     Case: 20-51110      Doc# 13 Filed: 08/10/20 Entered: 08/10/20 14:37:06             Page 2 of 3
                                             1   Case No. _____________________
                                             2
                                             3                                    COURT SERVICE LIST
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                            2
                                                 ORDER ON MOTION FOR EXTENSION OF TIME TO FILE DOCUMENTS
                                            Case: 20-51110   Doc# 13   Filed: 08/10/20   Entered: 08/10/20 14:37:06   Page 3 of 3
